Citation Nr: 1020151	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  06-24 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease, bronchitis, claimed as shortness of 
breath, to include as due to asbestos exposure.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for dizziness, claimed 
as inner ear problems.

6.  Entitlement to service connection for left inguinal 
hernia.  


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from July 1970 to June 1972, 
from October 1978 to April 1979, and from July 1979 to 
February 2001.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant was scheduled to testify before a Member of the 
Board in a videoconference hearing at the RO in April 2009.  
The appellant did not report to the hearing and was recorded 
as a "no show."  The file was thereupon forwarded to the 
Board for adjudication based on the evidence of record.

The Board's review of the file shows the RO sent the 
appellant a hearing notification letter in March 2008 that 
was sent to an incorrect address.  A February 2008 letter 
from the appellant advised the RO of a change of address and 
requested that correspondence be sent to the new address.  In 
a VA Form 9, submitted in July 2009, the appellant also 
provided his new address.  However, the RO sent notice of the 
videoconference hearing date to the appellant's previous 
address.  Because the hearing notice letters were sent to an 
incorrect address, the Board cannot conclude that the 
appellant received notice of the hearing.  See 38 C.F.R. §§ 
3.1(q), 3.103(f) (2009) (a Veteran is to be notified at his 
last known address of record); see also 38 C.F.R. § 20.702 
(2009).  The appellant has a right to provide hearing 
testimony on appeal.  See 38 U.S.C.A. § 7107(b) (West 2002); 
38 C.F.R. § 20.700(a) (2009).  In accordance with his 
request, the appellant must be provided with an opportunity 
to present testimony during a hearing before a member of the 
Board.  The case is therefore remanded to the RO so that it 
may reschedule the hearing and send notice of the hearing to 
the Veteran's current address.

Additionally, the March 2008 letter from the appellant notes 
that he received orders to deploy to Afghanistan on March 
2008 for a period of up to one year.  If the appellant had 
another period of active duty, service treatment records from 
that period of active duty are relevant to the appellant's 
service connection claims and should be requested.  

Finally, the appellant's former representative, American 
Veterans, revoked their representation after being unable to 
contact the appellant.  An August 2009 letter from the RO 
notifying the appellant of the revocation was also sent to 
his former address.  Therefore, a letter notifying the 
appellant of the revocation of representation should be sent 
to his new address. 

Accordingly, the case is REMANDED for the following action:

1. The RO should verify the appellant's 
current address and should schedule him 
for a hearing before the Board at the RO 
in accordance with the docket number of 
the appeal.

2.  The RO should notify the appellant of 
the revocation of representation by his 
representative and that he may appoint 
another service organization to assist him 
with his appeal.

3.  The RO should verify whether the 
appellant's deployment to Afghanistan was 
a period of active duty, and request 
service treatment records from that 
period.  If no records are available, the 
claims folder must indicate this fact.  
All efforts to obtain these records must 
be documented in the claims folder.
4.  Thereafter, readjudicate the issues on 
appeal.  If any benefit sought is not 
granted, issue a supplemental statement of 
the case and afford the appellant an 
appropriate opportunity to respond.  The 
case should then be returned to the Board, 
as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


